Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 2, 2021

                                       No. 04-21-00470-CV

                                    Lakshmana VISWANATH,
                                           Appellant

                                                  v.

                         THE CITY OF LAREDO, Webb County, Texas,
                                       Appellee

                     From the 49th Judicial District Court, Webb County, Texas
                               Trial Court No. 2019CVK001492D1
                               Honorable Joe Lopez, Judge Presiding


                                          ORDER

        The filing fee of $205.00, which was due from appellant Lakshmana Viswanath when this
appeal was filed, has not been paid. The clerk of the court notified appellant of this deficiency in
a letter dated October 28, 2021, and stated the fee must be remitted no later than November 8,
2021. The fee remains unpaid. Rule 5 of the Texas Rules of Appellate Procedure provides:

       A party who is not excused by statute or these rules from paying costs must pay—
       at the time an item is presented for filing—whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

        Appellant also has not filed a docketing statement or certified service of the notice of
appeal on each court reporter, although the clerk of this court also notified appellant of these
deficiencies and required corrective action.

        We therefore ORDER appellant, not later than December 13, 2021, to either (1) pay the
applicable filing fee or (2) provide written proof to this court that she is excused by statute or the
Rules of Appellate Procedure from paying the fee. See TEX. R. APP. P. 20.1 (providing that
indigent party who complies with provisions of that rule may proceed without advance payment
of costs). If appellant fails to respond satisfactorily within the time ordered, this appeal will be
dismissed. See TEX. R. APP. P. 42.3(c).
                                              _________________________________
                                              Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court